Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 10 and 17
b.	Pending: 1-21
	Claims 1, 8-10, 13-15 and 17 have been amended.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted.

Claim Objections
Claim 8-9 objection are withdrawn pursuant to claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Firstly line:5 recites “in response to the shift setting signal”; which is not defined previously. 
Further line:7-9 recites “in response to the shift setting signal having a first value, the shift circuit is configured to adjust the first value of the mode register parameter to provide an adjusted mode register parameter having a second value, wherein, in response to the shift setting signal having a second value,” do they refer to the same second value in these two places in bold?
Then it continues “the shift circuit is further configured to provide the adjusted mode register parameter with the first value of the mode register parameter”. It creates confusion as initially the mode register parameter is changed from first value to second value which is adjusted mode register parameter.
All the dependent claims 11-16 carry the same deficit and henceforth are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Arai (US 20150063041).

Regarding independent claim 10, Arai discloses a memory (Fig. 2) comprising: 

a shift circuit (Fig. 2 along with [0050] basically describes that “shift circuit” is part of mode register) configured to receive a first value of the mode register parameter, wherein, in response to the shift setting signal having a first value, the shift circuit is configured to adjust the first value of the mode register parameter to provide the mode register parameter having a second value, wherein, in response to the shift setting signal having a second value, the shift circuit is further configured to provide the first value of the mode register parameter as the second value of the mode register parameter (Fig. 2 along with [0050] describes that in response to a mode signal  (equivalent to shift setting signal) the values of mode register is rewritten that means modified), and 
circuitry coupled to an input/output terminal configured to set a configuration based on the second value of the mode register parameter (Fig. 2 along with [0050] describes a mode signal MODE is supplied to the input/output circuit 16).

Group of claims 13-15 recite one of default value, increasing the default value or decreasing the default value of the mode register which is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 20150063041) in view of Fifield et al. (US 6373771).

Regarding claim 11, Arai discloses all the elements of claim 10 as above but does not disclose the programmable circuit includes at least one fuse or anti-fuse programmed to store the shift setting.
However Fifield teaches the programmable circuit includes at least one fuse or anti-fuse programmed to store the shift setting (col:5; line:1-14 describes stored (programmable) shift signal in fuse).


Regarding claim 12, Arai discloses all the elements of claim 10 as above and through Fifield further the programmable circuit includes circuitry that is configured to be programmed to store the shift setting during an initialization operation (col:9; line: 47-57).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Fifield to Arai such that the programmable circuit includes circuitry that is configured to be programmed to store the shift setting during an initialization operation in order to provide programmable fuse circuitry, and more particularly, to programming fuses electronically and verifying the states of such programmed fuses, via a shift-register as taught by Fifield (col:1; line:7-11).

16 is rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 20150063041) in view of Kim et al. (US 20130311717).

Regarding claim 16, Arai discloses all the elements of claim 10 as above but does not disclose the mode register parameter is an on-die termination (ODT) parameter and the circuitry is an ODT circuit configured to set an impedance based on the second value of the mode register parameter.
However Kim teaches the mode register parameter is an on-die termination (ODT) parameter and the circuitry is an ODT circuit configured to set an impedance based on the second value of the mode register parameter (claim 8 describes the mode register is configured to be used to provide a per MRAM addressing mode for programming different on-die termination (ODT) or reference voltage values to MRAMs).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kim to Arai such that the mode register parameter is an on-die termination (ODT) parameter and the circuitry is an ODT circuit configured to set an impedance based on the second value of the mode register parameter in order to performing high speed, high capacity, and low power consumption functions as taught by Kim ([0004]).

Response to Arguments
Independent claim 10 amendment creates new 112 issues.
Rejections are maintained at-least for above mentioned reasons. Details will be found under “Claim Rejections”.

Allowable Subject Matter
Claims 1-9 and 17-21 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
 http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        12/10/2021